Notice of Pre-AIA  or AIA  Status
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The objection to the specification is withdrawn, in light of the amendment to the same of 12/13/21.  The double patenting warning against Claim 24 is withdrawn, in light of its cancelation.  The Art rejections are withdrawn, in light of the amendment and argument of 12/13/21.  To wit, as is clear from the amendment, requiring the PSC-cardiomyocytes to have differentiate in the hydrogel, and argument that demonstrates the Artisan of the art cited recognized the structure was distinct, the rejections under 102 and 103, are withdrawn.  The claims are free of the art of record, and allowable as the compositions have use in developing cardiac tissue for research and medicine.  Finally, it should be noted that the parent Applications were previously considered for ODP purposes, but would have been restricted had they been presented in the other Applications, as the compositions were not required to be made by the methods of making, and the art, as demonstrated by the art rejections, of record, demonstrated that the compositions themselves were already known in the art.  
Zimmerman, et al. (2002) “Tissue Engineering of a Differentiated Cardiac Muscle Construct”, Circulation Research, 90: 223-230 is the closest art of record.  In Zimmerman, they disclose cardiac myocytes with the orientation and continuity found in normal cardiac tissue.  However, the polymer is not comprising separate components that are “crosslinkable” and natural, as elucidated by the specification.  Instead it is simply collagen.  Thus, these claims are free of the art, and the examiner has found no reason to apply the same to a similar crosslinkable and natural component, which is, as shown in the prosecution, developing tissues with poor orientation that does not reflect differentiated-in-the-matrix as claimed presently. 
Thus, Claims 21, 23, 25, 26, 28-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633